Case 1:20-cv-01538-PAB-NYW Document 1 Filed 05/29/20 USDC Colorado Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT COURT OF COLORADO
                                   DENVER DIVISION

   LARRY G. PHILPOT,                                 §
                                                     §
          Plaintiff                                  §
                                                     §
   V.                                                §            Civil Action No. 1:20CV1538
                                                     §
   DENVER DISPENSARY LLC,                            §
                                                     §
          Defendant.                                 §


               PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

         Plaintiff Larry G. Philpot (“Philpot” or “Plaintiff”) files this Original Complaint and Jury

  Demand against Defendant Denver Dispensary LLC (“Denver Dispensary” or “Defendant”) on

  personal knowledge as to all facts regarding himself and on information and belief as to all other

  matters, as follows:
                                  PRELIMINARY
                                            I. STATEMENT
         A professional photographer’s ability to envision, and then immediately capture the entire

  scene—including non-visuals such as emotions—is what differentiates their photographs from an

  amateur’s photographs. These works extend well beyond the four corners of the photograph to

  evoke sentiments within the viewer so that the viewer is forever a part of the moment captured in

  time. For concert photographers, the odds are almost always against them—the musicians are

  constantly moving, the lighting is usually dark and typically changing, and it is practically

  impossible to secure a good vantage point. But every now and then, a photographer captures a

  great shot, the kind of iconic shot that makes the viewer forever a part of that very moment in time.

         Larry Philpot, an experienced freelance photographer, has honed the art of capturing these

  rare moments in time. Philpot created a photograph of Willie Nelson during a concert. This



  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 1
Case 1:20-cv-01538-PAB-NYW Document 1 Filed 05/29/20 USDC Colorado Page 2 of 11




  photograph is the type of awe-inspiring work that launches a successful photography career.

  Recognizing this, Philpot offered the photograph under a Creative Commons license, permitting

  members of the public to use the photograph provided that it is properly attributed to Philpot. In

  doing so, Philpot carefully marketed his sought-after product while still protecting the quality and

  his rights in his work.

          Defendant Denver Dispensary copied and posted Philpot’s photograph of Willie Nelson

  onto its website as its own, thereby infringing on Philpot’s copyrighted work. In freelance

  photography, the reputation and licensing revenue guarded by copyright law are a photographer’s

  sole means to support their career. Denver Dispensary stole both of those from Philpot. Larry

  Philpot brings this action to protect not just his rights under copyright law, but also his photography

  business.
                                                PARTIES
                                                  II.
  A. Plaintiff
          1.      Plaintiff Larry G. Philpot is a citizen and resident of the State of Indiana. Philpot

  is a renowned freelance professional photographer who specializes in photographing concerts and

  musical performances across the United States.
  B. Defendant
          2.      Defendant Denver Dispensary LLC is a Colorado Limited Liability Company with

  its principal place of business in Colorado and resides in Denver County, Colorado. Denver

  Dispensary may be served via its registered agent, Eric Roth, at 4975 Vasquez Boulevard, Denver,

  Colorado 80216-3009.
                                    JURISDICTION
                                              III. AND VENUE
          3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

  § 1331 because this civil action presents a federal question as Plaintiff presents a civil claim arising

  under the Constitution, laws, or treaties of the United States.




  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   PAGE 2
Case 1:20-cv-01538-PAB-NYW Document 1 Filed 05/29/20 USDC Colorado Page 3 of 11




         4.      This Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C.

  § 1338(a) because this civil action arises under an Act of Congress relating to copyrights, namely

  the Copyright Act of the United States, 17 U.S.C. § 101, et seq.

         5.      This Court has personal jurisdiction over Defendant Denver Dispensary LLC

  because it conducts business and resides in the State of Colorado.

         6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400(a)

  because Defendant Denver Dispensary LLC resides and may be found in this District.
                                FACTUAL BACKGROUND
                                            IV.
  A. The Highly Competitive World of Freelance Concert Photography
         7.      To say that concert photography is a tough business is a severe understatement. It

  requires artistic skills, business skills, and interpersonal skills. Before having the opportunity to

  even take a photo, concert photographers must invest in expensive equipment and negotiate to

  obtain access to the concert stage. At the concert, they must battle all the variables that arise from

  an uncontrolled setting—a rowdy crowd, horrible lighting that is always changing, and musicians

  constantly moving. Not to mention, it is really loud. As a result, despite all of their efforts and

  hard work, concert photographers often take photographs that are entirely unusable, where the rock

  stars appear as blurs and washy blobs.

         8.      Financially, concert photography can be a high-risk business venture. Freelance

  concert photographers earn money when they license or sell their work product and from

  photography engagements. If the photographs are unusable, which is often the case, or simply

  aren’t good, then the photographers do not receive any type of payment and are unable to expand

  their portfolio—which is necessary to obtain additional business.

         9.      And, in today’s technological age where anyone with a smart phone can take

  pictures at concerts, concert photography is becoming significantly more competitive, making it

  even more imperative to capture the perfect shot. Because that is all that there is demand for—a


  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 PAGE 3
Case 1:20-cv-01538-PAB-NYW Document 1 Filed 05/29/20 USDC Colorado Page 4 of 11




  few once-in-a-lifetime shots for each star. It doesn’t matter if a concert photographer takes 100

  good shots of a star at a concert—an article about Willie Nelson, for example, only needs one

  picture of Willie Nelson—the best one.

         10.     In such a cutthroat environment, it is essential that concert photographers receive

  the compensation and credit to which they are entitled, but also need to advance their business.

         11.     Each and every instance where a photographer does not receive proper attribution,

  or his work is misattributed, decreases the value of that photograph and the overall value of the

  photographer’s portfolio.
  B. Larry Philpot: A Professional Concert Photographer
         12.     Larry Philpot is a renowned freelance photographer who specializes in taking

  photographs of musicians at concerts and other performances. Philpot has distinguished himself

  from amateur photographers by creating a highly coveted portfolio that demands legal protection

  to preserve its standard.

         13.     He has spent years perfecting his craft, and his photography business includes

  licensing his works and photography engagements.

         14.     Philpot is known for the unparalleled quality of his work. He employs photography

  techniques that involve precise angles, timing, assessment of light, and other creative approaches

  that he has worked tirelessly to develop. At a concert, Philpot has the uncanny ability of

  connecting with the artist from the crowd. In addition, to ensure the highest quality photographs,

  Philpot uses state of the art equipment. He has invested tens of thousands of dollars in equipment.

         15.     He has established a strong reputation for himself and his work, and due to his

  professional reputation, he often obtains privileged access to take photographs of musical

  performers at concerts. Indeed, there are over one hundred instances where Philpot has received

  press credentials.



  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 4
Case 1:20-cv-01538-PAB-NYW Document 1 Filed 05/29/20 USDC Colorado Page 5 of 11




         16.     There is an extensive market and a demand for Philpot’s photos that includes, but

  is not limited to, the musicians themselves, the musicians’ fans, record labels, talent agencies,

  editorial organizations, media entities, radio stations, website operators, and concert and event

  planners. Philpot has been very successful in this market.

         17.     Philpot understands that part of being a professional photographer is to market your

  works to gain widespread exposure, and that the high use of his photographs has required licensing

  agreements and copyright protections.

         18.     Philpot has entered into license agreements with Tom Petty and the Heartbreakers

  for his photographs.

         19.     Philpot has also licensed his work to various musicians in exchange for attribution

  including, but not limited to, the musicians Kid Rock and Paul Stanley of KISS.

         20.     Further, Philpot has previously licensed several of his photographs through a stock

  photography agency called “Corbis” and its affiliate “Splash.”        Philpot received monetary

  compensation through Corbis and Splash for licenses for photographs he took of Prince, Madonna,

  Fleetwood Mac, and the 2015 Indianapolis 500 Race and Winner.

         21.     Philpot has also been engaged as a photographer by Hoosier Park LLC d/b/a

  Hoosier Park Racing & Casino to photograph “meet and greets” between celebrities and fans.

         22.     Philpot’s portfolio and reputation as a premier photographer are critical to his

  business. The more his photographs are viewed with proper attribution, the more access he can

  obtain to take celebrity photographs, and the more he can command in licensing fees.
  C. Philpot Creates the Willie Nelson Photograph
         23.     On October 4, 2009, Philpot created a photograph of Willie Nelson in St. Louis,

  Missouri (the “Willie Nelson Photo”). A true and correct copy of the Willie Nelson Photo is

  attached as Exhibit A.



  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 5
Case 1:20-cv-01538-PAB-NYW Document 1 Filed 05/29/20 USDC Colorado Page 6 of 11




          24.     The Willie Nelson Photo is an original work that Philpot registered with the United

  States Copyright Office as part of a collection of photographs on September 5, 2012. The Willie

  Nelson Photo is registered with the United States Copyright Office under Certificate Number VAu

  1-132-411. A copy of the copyright registration certificate for the Willie Nelson Photo is attached

  as Exhibit B.

          25.     As the owner of the copyright in the Willie Nelson Photo, Philpot has the exclusive

  rights to (1) reproduce the Willie Nelson Photo in copies, (2) prepare derivative works based on

  the Willie Nelson Photo, (3) distribute copies of the Willie Nelson Photo to the public by sale or

  other transfer of ownership, or by rental, lease, or lending, and (4) display the Willie Nelson Photo

  publicly.

          26.     Philpot first displayed the Willie Nelson Photo on May 31, 2011 on the Wikimedia

  website.                The        original        photo        can        be        found         at

  https://commons.wikimedia.org/wiki/File:Willie_Nelson_at_Farm_Aid_2009.jpg. A copy of this

  webpage as it existed on September 26, 2018 with the Willie Nelson Photo is attached as Exhibit

  C.
  D. The Creative Commons License
          27.     A Creative Commons license is a simple, standardized copyright license that

  anyone can use to license their work. The copyright holder designates their work as governed by

  a Creative Commons license, and anyone may use the work provided they adhere to the terms of

  the license.

          28.     In an effort to market his freelance photography practice, Philpot offered the Willie

  Nelson Photo through Wikimedia for distribution, public display, and public digital performance

  under a Creative Commons Attribution 2.0 Generic license (abbreviated as “CC BY 2.0”). A copy

  of the CC BY 2.0 license is attached as Exhibit D.



  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 6
Case 1:20-cv-01538-PAB-NYW Document 1 Filed 05/29/20 USDC Colorado Page 7 of 11




         29.      This license allows anyone to use the work, provided that they, among other

  requirements:

                     a. Include a copy of the Uniform Resource Identifier for the CC BY 2.0;

                     b. Provide attribution to the author of the work; and

                     c. Provide the Uniform Resource Identifier that the licensor specifies to be

                       included with the work.
  E. Restrictions on the Willie Nelson Photo
         30.      Larry Philpot provided the following description on the Wikimedia website for the

  Willie Nelson Photo, “English: Willie Nelson getting ready to perform. Farm Aid 2009. Photo by

  Larry Philpot, www.soundstagephotography.com.” Philpot also provided the following attribution

  requirement: “You must attribute the work in the manner specified by the author or licensor (but

  not in any way that suggests that they endorse you or your use of the work).”




  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                            PAGE 7
Case 1:20-cv-01538-PAB-NYW Document 1 Filed 05/29/20 USDC Colorado Page 8 of 11




  F. Denver Dispensary Infringes Philpot’s Copyright in the Willie Nelson Photo.
          31.     Denver Dispensary infringed Philpot’s copyright in the Willie Nelson Photo by

  publishing,     copying,      and     displaying         the          Willie     Nelson       Photo      on      the

  https://marijuanaediblesdenver.com/                                          website                              at

  http://marijuanaediblesdenver.com/blog/8169/Willie-Nelson--The-Outlaw-Country-legend-

  reflects-on-his-personal-cannabis-history. A copy of these webpages as they appeared with the

  Willie Nelson Photo is attached as Exhibit E.

          32.     Denver Dispensary did not provide attribution to Philpot when it published the

  Willie Nelson Photo.

          33.     Denver      Dispensary       did   not         list     or     link    to    Philpot’s    website,

  soundstagephotography.com when it published the Willie Nelson Photo.

        34.  Philpot discovered these infringements on May 31, 2017.
  G. The Damage Done
          35.     Defendant Denver Dispensary passed off Philpot’s Willie Nelson Photo as its own,

  ignoring Philpot’s primary requirement under the Creative Commons license to allow Defendant

  Denver Dispensary to use his copyrighted work—the credit. Philpot has been deprived of the

  credit for taking the exceptional Willie Nelson Photo.
                                               CLAIMS
                                                  V.
  A. Count One: Copyright Infringement
          36.     Plaintiff realleges and incorporates the allegations set forth in the preceding

  paragraphs as if set forth in full herein.

          37.     Defendant       Denver         Dispensary               operated       and       operates        the

  https://marijuanaediblesdenver.com/ website.

          38.     Defendant Denver Dispensary published, copied, and displayed the Willie Nelson

  Photo    at   http://marijuanaediblesdenver.com/blog/8169/Willie-Nelson--The-Outlaw-Country-

  legend-reflects-on-his-personal-cannabis-history.


  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                                PAGE 8
Case 1:20-cv-01538-PAB-NYW Document 1 Filed 05/29/20 USDC Colorado Page 9 of 11




         39.     Defendant’s acts are and were performed without the permission, license, or

  consent of Plaintiff.

         40.     Defendant acted with willful disregard of the laws protecting Plaintiff’s copyrights.

         41.     Defendant infringed Plaintiff’s copyrights in the Willie Nelson Photo in violation

  of 17 U.S.C. § 501.

         42.     Plaintiff has sustained and will continue to sustain substantial damage in an amount

  not yet fully ascertainable, including but not limited to damage to his business reputation and

  goodwill.

         43.     Plaintiff is informed and believes and thereon alleges that the Defendant has

  obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will require an accounting from the

  Defendant of all monies generated from the Willie Nelson Photo.

         44.     In the alternative and at his election, Plaintiff is entitled to seek maximum statutory

  damages for each work willfully infringed by Defendant in an amount of $150,000 per work

  infringed. In the event that the trier of fact does not find that Defendant willfully infringed

  Plaintiff’s copyrights, Plaintiff is entitled to seek maximum statutory damages for each work

  infringed by Defendant in an amount of $30,000 per work infringed.

         45.     Plaintiff has suffered and continues to suffer irreparable harm and damage as a

  result of the above-described acts. Accordingly, Plaintiff seeks permanent injunctive relief

  pursuant to 17 U.S.C. § 502, as well as seizure of the Willie Nelson Photo.

         46.     Plaintiff is entitled to recover from the Defendant his attorney’s fees and costs of

  suit, pursuant to 17 U.S.C. § 505.
                                          JURYVI.
                                              DEMAND
         Plaintiff hereby demands a trial by jury on all issues so triable.
                                      RELIEF VII.
                                                REQUESTED
         WHEREFORE, Plaintiff demands that judgment be entered against Defendant as follows:


  PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 PAGE 9
Case 1:20-cv-01538-PAB-NYW Document 1 Filed 05/29/20 USDC Colorado Page 10 of 11




            1. Pursuant to 17 U.S.C. § 502, that Defendant, its agents, servants, employees,

   representatives, successors and assigns, and all persons, firms, corporations, or other entities in

   active concert or participation with Defendant, be permanently enjoined from directly or indirectly

   infringing the Plaintiff’s copyrights in any manner, including generally, but not limited to

   reproducing, distributing, displaying, performing or making derivatives of any of the Willie Nelson

   Photo;

            2. Pursuant to 17 U.S.C. § 504, that Defendant be required to pay actual damages and

   disgorgement of all profits derived by Defendant from its acts of copyright infringement;

            3. That Defendant be required to perform a complete and full accounting of all profits

   generated by Defendant from the Willie Nelson Photo;

            4. Pursuant to 17 U.S.C. § 504, that upon Plaintiff’s election, Defendant be required to

   pay statutory damages up to $150,000 for each work infringed for its acts of copyright

   infringement, and in the event the factfinder determines that Defendant’s infringement was not

   willful, that Defendant be required to pay statutory damages up to $30,000 for each work infringed

   for its acts of copyright infringement;

            5. Pursuant to 17 U.S.C. § 505, Defendant be required to pay Plaintiff the costs of this

   action, prejudgment interest, and reasonable attorney’s fees; and

            6. Plaintiff be granted all other and further relief to which he is entitled.

            Dated: May 29, 2020

                                                                   Respectfully submitted,


                                                                   /s/ Ryan Gordon
                                                                   Ryan Gordon, Esq.
                                                                   Colorado State Bar No. 53493
                                                                   Lyda Law Firm LLC
                                                                   2420 17th Street, 3rd Floor



   PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 10
Case 1:20-cv-01538-PAB-NYW Document 1 Filed 05/29/20 USDC Colorado Page 11 of 11




                                                    Denver, Colorado 80202
                                                    Tel: (720) 767-2220
                                                    Email: ryan@lydalawfirm.com

                                                    ATTORNEY FOR PLAINTIFF




   PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                             PAGE 11
